August 5, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Attention: Filings  Rule 497(j) RE: Dreyfus Manager Funds I Dreyfus Alpha Growth Fund Dreyfus S&P STARS Fund Dreyfus S&P STARS Opportunities Fund 1933 Act File No. 333-106576 1940 Act File No. 811-21386 CIK No. 0001247088 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 15 to the Registration Statement, electronically filed with the Securities and Exchange Commission on July 29, 2009. Please address any comments or questions to the undersigned at (212) 922-8023. Sincerely, /s/ Kara Dooley Kara Dooley Paralegal /KD
